Title: Thomas Boylston Adams to William Smith Shaw, 19 February 1801
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					Dear Shaw—
					Philadelphia 19th: Feby 1801.
				
				We have been rejoycing with exceeding joy at the news of the result at Washington— Now we hope the Gentlemen will do something. I got your letter of Monday & at the same time was informed that the choice was finally made. Our former suspence was so uncomfortable, that any thing would have been considered a relief— It comforts me that New-England would not yield, but the rest have done better than nothing.
				I shall accompany my Mother to New York, where I may probably remain three or four days— You need not cease writing however, nor will I—
				Your’s
				
					T B Adams—
				
			